Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 1 of 16 PageID 925




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   JONATHON DIAS and
   ELISABETH DIAS,

         Plaintiffs,

   v.                                             Case No. 3:19-cv-1303-TJC-JRK

   GEOVERA SPECIALTY
   INSURANCE COMPANY,

         Defendant.



                                     ORDER

         This insurance coverage dispute is before the Court on Defendant

   GeoVera Specialty Insurance Company’s Motion to Exclude Any and All

   Evidence and Expert, or Other, Opinion Testimony of Todd Romazko (Doc. 33)

   and GeoVera’s Motion for Final Summary Judgment (Doc. 35). Plaintiffs

   Jonathon Dias and Elisabeth Dias filed responses in opposition to the motions

   (Docs. 37, 38, 50), and GeoVera filed a Reply (Doc. 41) in support of its Motion

   for Final Summary Judgment. The Court held a hearing on the motions on May

   24, 2021, the record of which is incorporated by reference.
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 2 of 16 PageID 926




         I.    BACKGROUND

               A. Procedural Posture

         In a Complaint (Doc. 1-4) filed in Florida state court on September 27,

   2019, the Diases alleged that GeoVera improperly failed to pay a claim under

   their homeowner’s insurance policy. 1 After removing 2 the case to federal court

   (Doc. 1), GeoVera filed an Answer, Affirmative Defenses, and Demand for Jury

   Trial (Doc. 4), 3 in addition to a Motion for Partial Summary Judgment

   regarding the issues of interior damage, roof damage, removal and replacement

   of window screens, and re-screening of the pool enclosure (Doc. 29). The Diases

   filed a belated response conceding all issues except roof damage. (Doc. 31). The

   Court had yet to rule on the remaining roof damage issue when GeoVera filed

   a Motion for Final Summary Judgment (Doc. 35). GeoVera also filed Daubert

   motions to exclude the testimony of the Diases’ experts, Todd Romazko, a public




         1 Previously, American Hero Construction, LLC was also a Plaintiff in
   this case. The Diases alleged that they assigned a portion of their benefits under
   the policy to American Hero. (Doc. 3 ¶ 9). On February 26, 2020, the Court
   issued an Endorsed Order granting Defendants’ motion to dismiss the claim of
   American Hero and directing that American Hero be terminated as a party.
   (Doc. 22). Thus, American Hero is no longer a party to this lawsuit.
         2Counsel for the Diases sent a letter to GeoVera with a $119,600.47
   estimate for damages, including $92,001.41 for the roof alone. (Doc. 1-2 at 5–7).
         3 The Diases filed a document titled Denial of Affirmative Defenses as a
   blanket denial of all affirmative defenses (Doc. 7), which was later stricken by
   Magistrate Judge James R. Klindt for failure to comply with Federal Rule of
   Civil Procedure 7(a). (Doc. 9).

                                           2
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 3 of 16 PageID 927




   adjuster, and John Sparks, a former employee of American Hero Construction.

   (Docs. 33, 34). 4 The Diases filed belated responses to all three motions (Docs.

   37, 38, 39) and withdrew Sparks (Doc. 39). Thus, the Daubert motion regarding

   Sparks (Doc. 34) is now moot. The Diases also filed a Notice of Supplemental

   Response to Daubert Motion. 5 (Doc. 50).

         GeoVera advised the Court that its Motion for Partial Summary (Doc. 29)

   was subsumed within its Motion for Final Summary Judgment (Doc. 35), so the

   Motion for Partial Summary Judgment (Doc. 29) has been terminated. (Doc.

   45). GeoVera’s Motion for Final Summary Judgment (Doc. 35) and GeoVera’s

   Motion to Exclude Any and All Evidence and Expert, or Other, Opinion

   Testimony of Todd Romazko (Doc. 33) remain and are ripe for consideration.

                  B. Facts

         The Diases obtained a homeowner’s insurance policy (“the Policy”) from

   GeoVera under Policy Number GC70029151, effective May 16, 2018 through

   May 16, 2019. (Doc. 3-1 at 2). The Diases allege that a storm on December 20,




         4At the hearing, Plaintiffs’ counsel informed the Court that Sparks
   worked essentially as a salesperson for American Hero Construction, selling
   roofs.
         5GeoVera’s motion to exclude Romazko’s testimony was filed on October
   30, 2020, and the Diases’ response was therefore due on November 13, 2020.
   The Notice of Supplemental Response to Daubert Motion was not filed until
   April 22, 2021, and the notice simply informs the Court that Romazko was
   accepted as an expert witness in two unrelated state court cases. (Doc. 50).


                                          3
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 4 of 16 PageID 928




   2018 caused damage to the insured property, including to the roof. (Doc. 3 ¶ 4).

   At the May 24, 2021 hearing, counsel for the Diases acknowledged that Sparks

   of American Hero told the Diases their roof damage may have been due to the

   December storm, and then the Diases made their insurance claim on that basis.

   Mr. Dias reported the damage to GeoVera on May 11, 2019. 6 (Docs. 35-4 at

   21:9–20; 35-5 at 7:19–8:9). GeoVera commenced an investigation under Claim

   Number 1824200533. (Doc. 35-1).

         During the investigation, GeoVera retained Independent Adjuster Travis

   Stevens to inspect the property. (See id.). Stevens inspected the property on

   May 15, 2019 and observed that “[t]he tile roof is original to the dwelling (1995)




         6GeoVera does not raise the issue of notice, but the Policy includes notice
   requirements for claims in a section titled “Duties After Loss:”
         In case of a loss to a covered property, we have no duty to provide
         coverage under this policy if the failure to comply with the following
         duties is prejudicial to us. These duties must be performed either
         by you, an “insured” seeking coverage . . . Give prompt notice to us
         or our agent of a claim . . . The term “prompt notice” means within
         72 hours after the date you knew or reasonably should have known
         about the loss or damage . . . . With respect to windstorm, hurricane
         or catastrophic ground cover collapse claims, the claim is barred
         unless re-ported promptly and; [] For a windstorm or hurricane
         claim, in accordance with the terms of this policy and within three
         years after the hurricane first made landfall or the wind-storm
         caused the covered damage.
   (Doc. 3-1 at 48–49). Mr. Dias claims that his reasons for delay were being busy
   at work and that the claims process is lengthy. (Doc. 33-3 at 36:24–37:4).



                                           4
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 5 of 16 PageID 929




   and has minor cracks in a few locations. This does not appear to be wind related

   but wear and tear over time.” Id. at 77–78. He concluded: “I do not believe the

   wind caused the minor roof damages. Water intrusion caused the interior

   ceiling damages.” Id. at 77. Thus, GeoVera denied coverage for the roof based

   on Policy exclusions but agreed to extend coverage for water damage to the

   house’s interior. Id. at 85. As the basis for denying roof coverage, GeoVera points

   to Policy language that excludes coverage for issues like “wear and tear,”

   “marring,” “latent defects,” “inherent vice or any quality in property that causes

   it to damage or destroy itself,” “settling, shrinking, bulging or expansion,” or

   faulty “design, specifications, workmanship, repair, construction, renovation,

   remodeling, grading, [or] compaction.” (Doc. 35 at 5–6).

         GeoVera later also retained Anthony Oliver, P.E., to re-inspect the

   property for purposes of this litigation and disclosed him as an expert on August

   28, 2020. (Doc. 35-1 at 3 ¶ 8). Oliver determined that roof damage was not due

   to wind on December 20, 2018 or other storms. Id. ¶ 9. As a result of Oliver’s

   assessment, GeoVera maintained its denial of coverage for roof damage. Id.

   GeoVera claims that its investigation:

         [R]evealed that the roof of the insured property is original to the
         1995 construction of the property, revealed no storm-related
         damage to the roof of the insured property, and revealed minor
         cracks in a few locations on the roof, indicative of, and consistent
         with, age, wear, tear, deterioration, neglect, and/or inadequate
         maintenance.



                                            5
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 6 of 16 PageID 930




   (Doc. 35 at 5).

         The Diases identified their own expert, Public Adjuster Todd Romazko,

   in their responses to interrogatories served on May 5, 2020. (Doc. 35-2 at 12).

   The Diases did not timely provide an expert report from Romazko, as required

   under Federal Rule of Civil Procedure 26. 7 Still, GeoVera took Romazko’s

   deposition on June 30, 2020. (See Doc. 35-3). Romazko concluded that the roof

   damage was due to wind on December 20, 2018, though he had not consulted

   weather data for that date. Id. at 14:5–16. He instead determined the date of

   loss “[p]er the named insured and the insurance company.” Id.

         GeoVera now moves to exclude Romazko’s testimony under Daubert v.

   Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), under Federal Rule of Evidence

   702, and for failure to comply with Federal Rule of Civil Procedure 26 (Doc. 33).

   Additionally, GeoVera requests that the Court grant final summary judgment

   in its favor and find “that [GeoVera] is not liable to Plaintiffs for any damages

   allegedly sustained to the exterior, including roof, of their property.” (Doc. 35 at

   3).




         7At the hearing, the Court was informed that Romazko’s expert report
   was belatedly served upon GeoVera around January 2021.


                                            6
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 7 of 16 PageID 931




         II.   DISCUSSION

               A. Motion to Strike Expert Testimony

         The parties’ mandatory initial disclosures under Federal Rule of Civil

   Procedure 26 were due on December 23, 2019, and expert reports were due on

   July 31, 2020. (Doc. 12). The Diases disclosed Romazko as an expert by way of

   answers to interrogatories. (Doc. 33-1 at 12). GeoVera argues that Romazko

   should be excluded based on the failure to timely provide a Rule 26 expert report

   alone, as “[t]he automatic sanction for a violation of Rule 26(a) is preclusion.”

   Whitmer v. Target Corp., No. 3:09-cv-962, 2011 WL 13143133, at *2 (M.D. Fla.

   Jan. 14, 2011) (quoting Giladi v. Strauch, No. 94 Civ. 3976, 2001 U.S. Dist.

   LEXIS 4645, at *8 (S.D.N.Y. Apr. 16, 2001)). “If a party fails to provide

   information or identify a witness as required by Rule 26(a) or (e), the party is

   not allowed to use that information or witness to supply evidence on a motion,

   at a hearing, or at trial, unless the failure was substantially justified or is

   harmless.” Fed. R. Civ. P. 37(c)(1). 8 The Diases failed to properly disclose


         8  Sanctions under Federal Rule of Civil Procedure 37 are meant to
   “prevent unfair prejudice to the litigants and insure the integrity of the
   discovery process.” Bettis v. Toys “R” Us—Delaware, Inc., 273 F. App’x 814, 818
   n.5 (11th Cir. 2008) (citing Aztec Steel Co. v. Florida Steel Corp., 691 F.2d 480,
   482 (11th Cir. 1982)). Plaintiffs’ counsel should have complied with Federal
   Rule of Civil Procedure 26. At the hearing, however, counsel for GeoVera
   admitted that GeoVera was not ultimately prejudiced by Plaintiffs’ counsel’s
   failure to timely serve an expert report. GeoVera was informed that Romazko
   was an expert, was able to take Romazko’s deposition in a timely manner, and
   did not file motions to compel expert disclosures or reports at any point during

                                           7
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 8 of 16 PageID 932




   experts and failed to provide expert reports, but even if they had complied with

   Rule 26, Romazko’s testimony does not pass muster under Daubert.

         Federal Rule of Evidence 702 governs the admissibility of expert

   testimony:

         A witness who is qualified as an expert by knowledge, skill,
         experience, training, or education may testify in the form of an
         opinion or otherwise if: (a) the expert’s scientific, technical, or other
         specialized knowledge will help the trier of fact to understand the
         evidence or to determine a fact in issue; (b) the testimony is based
         on sufficient facts or data; (c) the testimony is the product of reliable
         principles and methods; and (d) the expert has reliably applied the
         principles and methods to the facts of the case.

   Fed. R. Evid. 702. Judges act as gatekeepers to ensure that expert testimony is

   “not only relevant, but reliable.” Daubert, 509 U.S. at 589; see also Kumho Tire

   Co. v. Carmichael, 526 U.S. 137, 147 (1999). The facts and circumstances of a

   particular case determine the reliability of an expert’s testimony. See Hughes

   v. Kia Motors Corp., 766 F.3d 1317, 1329 (11th Cir. 2014).

         To determine whether expert testimony is admissible, trial courts

   consider: (1) whether the expert is “qualified to testify competently regarding

   the matter he or she intends to address,” (2) whether the methodology through

   which the expert reaches his or her conclusions is “reliable as determined by a


   this litigation. Still, “[t]he burden of establishing that a failure to disclose was
   substantially justified or harmless rests on the nondisclosing party.” Greater
   Hall Temple Church of God v. Southern Mut. Church Ins. Co., 820 F. App’x 915,
   920 (11th Cir. 2020) (quoting Leathers v. Pfizer, Inc., 233 F.R.D. 687, 697 (N.D.
   Ga. 2006)). Plaintiffs’ counsel made no such showing.


                                            8
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 9 of 16 PageID 933




   Daubert inquiry,” and (3) whether the testimony “assist[s] the trier of fact

   through the application of expertise to understand the evidence or determine a

   fact in issue.” Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1335 (11th Cir. 2010). To

   assess whether testimony is reliable, trial courts may look to various factors,

   including: “(1) whether the expert's theory can be and has been tested; (2)

   whether the theory has been subjected to peer review and publication; (3) the

   known or potential rate of error of the particular scientific technique; and (4)

   whether the technique is generally accepted in the scientific community.” Id.

   (citing Daubert, 509 U.S. at 593–94). “Courts are cautioned not to admit

   speculation, conjecture, or inference that cannot be supported by sound

   scientific principles.” Rider v. Sandoz Pharm. Corp., 295 F.3d 1194, 1202 (11th

   Cir. 2002).

         The party that offers the testimony bears the “substantial” burden of

   demonstrating admissibility by a preponderance of the evidence. Cook ex rel.

   Est. of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1107 (11th Cir.

   2005). “[N]othing in either Daubert or the Federal Rules of Evidence requires a

   district court to admit opinion evidence that is connected to existing data only

   by the ipse dixit of the expert.” Williams v. Mosaic Fertilizer, LLC, 889 F.3d

   1239, 1249 (11th Cir. 2018) (quoting General Elec. Co. v. Joiner, 522 U.S. 136,

   146 (1997)).




                                           9
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 10 of 16 PageID 934




          Romazko testified that his opinion about the cause of roof damage was

    based on conversations with Mr. Dias and a visual inspection of the roof. (Doc.

    35-3 at 14:5–16). When asked what he had determined to be the cause of the

    alleged damage, he responded, “wind.” (Doc. 33-2 at 14:5-8). When asked how

    he determined the December 20, 2018 date of loss, he answered, “[p]er the

    named insured and the insurance company.” Id. at 14-16. Later, when asked

    why he believed the damages observed were from a single storm event, he

    replied “[b]ased on what the insured told me,” and clarified that he asked Mr.

    Dias whether the roof ever had prior damage, and when Mr. Dias said no,

    Romazko concluded that the damage was all from the alleged date of loss. Id. at

    26:13-25. Romazko did not know how Mr. Dias identified that date. Id. at 27:1-

    3. When asked to distinguish wind damage from foot traffic, Romazko observed

    that foot traffic usually cracks roof tiles in the middle, and wind damage

    typically chips the edges or corners of the tiles. Id. at 27:8-12.

          The Diases filed a two-page response in opposition to GeoVera’s motion

    to strike Romazko’s testimony. (Doc. 38). The response emphasizes that

    “Romazko [is] [sic] eminently qualified to assess cause of loss, scope of loss and

    amount of damage in a storm and roof claim” because of twelve years of

    experience, training, and having conducted over 6,000 roof inspections. Id. at 1.

    The response also states that Romazko’s methodology is standard in the

    industry   and   consisted    of   interviewing   the   insured,     inspecting   and


                                             10
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 11 of 16 PageID 935




    photographing the suspected loss, and using his knowledge and experience to

    reach a conclusion about cause and scope of loss. Id. at 2. The response fails,

    however, to provide any methodology underlying Romazko’s conclusion, to

    explain why Romazko did not consult weather data for December 20, 2018, or

    to address GeoVera’s other concerns about Romazko’s testimony. The Diases

    also submitted a two-page affidavit from Romazko (Doc. 37-1) as an attachment

    to their Response to GeoVera’s Motion for Final Summary Judgment in which

    Romazko asserts that during his inspection, he “found lifted, broken, missing

    shingles that require replacement of the roof” and determined that the damage

    was due to “wind and hail” during the December 20, 2018 storm. (Doc. 37-1 at

    1–2). But again, he fails to explain the methodology used to arrive at that

    conclusion, or how he was able to rule out other causes. See id.

          Greater Hall Temple Church of God v. Southern Mut. Church Ins. Co.,

    820 F. App’x 915 (11th Cir. 2020) is instructive. In similar circumstances, the

    Eleventh Circuit affirmed the district court’s exclusion of the expert testimony

    of Shawn Brown regarding roof damage to a church. Id. at 918–19. Brown’s

    process mirrored that of Romazko and, as found by the assigned United States

    Magistrate Judge and adopted by the district court, failed to meet the standards

    of Daubert:

          Brown’s methodology in examining the church was limited to a
          physical examination . . . . Brown had no measurements of the wind
          speeds during Hurricane Matthew and had no independent


                                           11
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 12 of 16 PageID 936




          knowledge of the condition of the church or its roof prior to
          Hurricane Matthew. Moreover, Brown’s visual examination of the
          building, without any knowledge of the buildings prior condition or
          knowledge of the wind speeds the building was subjected to, is not
          a sufficiently reliable methodology to allow Brown to provide an
          expert opinion as to the cause of the roof damage. Compare
          [Coconut Key Homeowners Ass’n, Inc. v. Lexington Ins. Co., 649 F.
          Supp. 2d 1363, 1371 (S.D. Fla. 2009)] (expert's methodology in
          forming an opinion concerning the cause of roof damage was not
          reliable where expert did not know wind speed in the area during
          the storm in question, had not ruled out alternative causes of roof
          damage, and had no background in engineering) with [Clena
          Investments, Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653, 664 (S.D.
          Fla. 2012)] (expert's methodology in forming an opinion concerning
          the cause of roof damage was reliable where a trained engineer
          reasoned that the damage had been caused by the second of two
          hurricanes because if it had been preexisting, the roof would have
          been ripped off during the second storm). Without a reliable
          methodology, a witness's testimony should not be cloaked in the
          imprimatur of expert testimony.

    Greater Hall Temple Church of God v. Southern Mut. Church Ins. Co., No. 2:17-

    cv-111, 2019 WL 4147589, at *11 (S.D. Ga. Aug. 30, 2019), objections

    overruled, No. 2:17-CV-111, 2020 WL 1809747 (S.D. Ga. Jan. 13, 2020), aff’d in

    part, rev’d in part on other grounds, 820 F. App'x 915 (11th Cir. 2020).

          Like expert Brown in Greater Hall Temple Church, Romazko is not an

    appropriate expert in this case. Romazko inspected the roof only once. He did

    not review other records or documents, and he based critical determinations on

    mere conjecture. Romazko offered no methodology to support his opinion about

    the timing and type of roof damage. His opinion of the date of loss was based

    solely on information from the Diases, who got it from Sparks, who is now



                                           12
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 13 of 16 PageID 937




    nowhere to be found to establish how he arrived at the December 20, 2018 date.

    GeoVera’s Motion to Exclude Any and All Evidence and Expert, or Other,

    Opinion Testimony of Todd Romazko (Doc. 33) is due to be granted. Romazko’s

    testimony will be stricken.

                B.    Motion for Final Summary Judgment

          A motion for summary judgment should be granted only when the

    evidence in the record—including pleadings, depositions, answers to

    interrogatories, admissions, and affidavits—shows that there is no genuine

    issue as to any material fact, and the moving party is entitled to judgment as a

    matter of law. Fed R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322

    (1986). “Some degree of factual dispute is expected, but to successfully counter

    a motion for summary judgment the factual dispute must ‘affect the outcome of

    the suit’ and must be ‘such that a reasonable jury could return a verdict for the

    nonmoving party.’” Williams v. Central Processing Corp., No. 5:12-cv-380-Oc-

    10PRL, 2014 WL 982764, at *5 (M.D. Fla. Mar. 12, 2014) (quoting Anderson v.

    Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

          The moving party bears the initial burden of establishing the

    nonexistence of a triable issue of fact. Celotex, 477 U.S. at 323. If the movant is

    successful, the burden shifts to the nonmovant to show sufficient evidence of a

    dispute regarding an issue for which it will bear the burden of proof at trial. Id.

    322–323; see also Founders Ins. Co. v. Tome, No. 6:10-cv-973-Orl-36GJK, 2012


                                            13
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 14 of 16 PageID 938




    WL 13102264, at *2 (M.D. Fla. Mar. 2, 2012) (“When the moving party has

    discharged its burden, the nonmoving party must then designate specific facts

    showing that there is a genuine issue of material fact.”). “[M]ere conclusions

    and unsupported factual allegations are legally insufficient to defeat a

    summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir.

    2005); see also Berend v. Bloomin’ Brands, Inc., No. 8:16-cv-1177-T-30AAS,

    2017 WL 3087907, at *4 (M.D. Fla. July 20, 2017) (“[T]here must exist a conflict

    in substantial evidence to pose a jury question.”).

          Without Romazko’s testimony, the Diases are the only remaining

    witnesses who could testify in support of their case. While lay testimony alone

    may suffice in some cases, cf. Greater Hall Temple Church, 820 F. App’x at 922

    (interpreting Georgia law to “indicate[] that expert testimony is not necessarily

    required to prove causation in the insurance-contract context”), this is not such

    a case. Neither Mr. Dias nor Mrs. Dias has direct recollection of witnessing the

    December 20, 2018 storm; instead, according to their counsel, they were told by

    Sparks (who is nowhere to be found) that the storm may have caused damage

    to their roof. Mr. Dias testified that he does not remember whether the storm

    was a hailstorm or a wind storm, does not recall the exact date of the storm,

    and does not remember whether there was power loss from the storm. (Doc. 33-

    3 at 25:1–26:7). Mrs. Dias testified that she believes the date of loss “was around

    Christmas of 2018” having “read the legal documents that the date is December


                                            14
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 15 of 16 PageID 939




    20th of 2018.” (Doc. 33-4 at 7:19–8:3). She stated that the date was determined

    when the Diases “noticed the leak in the garage around Christmas of 2018 and

    when we kind of went through, it just made sense that it was a storm that had

    passed right before then.” Id. at 7:25–8:4. Their testimony offers only

    speculation and inadmissible hearsay from Sparks that the damage to the then

    twenty-three-year-old roof occurred from a December 2018 storm, or any

    weather event within the policy period. The Diases’ conjecture is not evidence

    of causation in this case, particularly where the insureds waited five months to

    file an insurance claim and did so at the suggestion of Sparks. See Anderson,

    477 U.S. at 249–50 (“[T]here is no issue for trial unless there is sufficient

    evidence favoring the nonmoving party for the jury to return a verdict for that

    party. If the evidence is merely colorable, or is not significantly probative,

    summary judgment may be granted.”) (citations omitted).

          The Diases are without admissible evidence that their roof damage was

    caused by a covered event during the Policy period. Therefore, there is no

    remaining genuine dispute as to any material fact in this case.

          Accordingly, it is hereby

          ORDERED:

          1.    Defendant GeoVera Specialty Insurance Company’s Motion to

    Exclude Any and All Evidence and Expert, or Other, Opinion Testimony of Todd

    Romazko (Doc. 33) is GRANTED.


                                          15
Case 3:19-cv-01303-TJC-JRK Document 56 Filed 06/14/21 Page 16 of 16 PageID 940




          2.    Defendant’s Motion for Final Summary Judgment (Doc. 35) is

    GRANTED.

          3.    The Clerk will enter final judgment in favor of GeoVera Specialty

    Insurance Company and against Jonathon and Elisabeth Dias. The Clerk

    should then close the file.

          DONE AND ORDERED in Jacksonville, Florida this 14th day of June,

    2021. 9




    tnm
    Copies:

    Counsel of record




          9  On April 22, 2021, the Diases’ counsel filed a Notice of Conflict,
    purporting to give the Court notice of a conflict with the trial of this case in
    May. (Doc. 51). On April 13, 2021, however, the Court had issued an Order
    vacating the May 3, 2021 trial term setting. (Doc. 49). Thus, counsel was
    mistaken regarding the trial term. In a prior Order, the Court noted concern
    about counsel’s repeated failure to meet deadlines, which resulted in three
    Orders to Show Cause (Docs. 26, 30, 36) in this case that were ultimately
    discharged. (Doc. 44 at 2 n.1). Then, there was the failure to timely serve the
    expert report. Plaintiffs’ counsel’s level of practice in this case has been
    unacceptable. At the May 24, 2021 hearing, Plaintiffs’ counsel assured the
    Court that these issues will not recur. The Court will have no choice but to take
    action if counsel neglects case management responsibilities in the future.


                                           16
